SIXTH DIVISION
                                                                          AUGUST 4, 2006


1-02-1244


PEOPLE OF THE STATE OF ILLINOIS,                         )       Appeal from the
                                                         )       Circuit Court of
                Plaintiff-Appellee,                      )       Cook County.
                                                         )
        v.                                               )        No. 99 CR 19684 (02)
                                                         )
EDWARD MITCHELL,                                         )        Honorable
                                                         )        Stanley J. Sacks,
                Defendant-Appellant.                     )        Judge Presiding.




        JUSTICE TULLY delivered the opinion of the court:

        Following a jury trial, defendant, Edward Mitchell, was found guilty of first degree

murder and sentenced to 100 years in prison. On appeal, defendant argues (1) that his confession

should have been suppressed because it was obtained through coercion; (2) that the surveillance

video from the food store where the shooting occurred should not have been admitted as the

State failed to lay a proper foundation; (3) that the court improperly allowed hearsay testimony

from an expert witness and that defendant's counsel was ineffective for failing to object to the

testimony; (4) that he was improperly sentenced to an extended term of imprisonment; and (5)

that section 111-3(c)(5) of the Code of Criminal Procedure of 1963 (725 ILCS 5/111-

3(c)(5)(West 2002)), which provides the procedural requirements for seeking an extended-term

sentence, violates article I, section 7, of the Illinois Constitution (Ill. Const. 1970, art. I, sec. 7).

        The trial court conducted a lengthy hearing on defendant's motion to suppress his

confession. The defendant's contention in the trial court was that mistreatment by the police
1-02-1244



caused him to make an involuntary confession. Defendant makes that same argument on appeal.



Defendant also argues that his confession should have been suppressed because it was obtained

in violation of his fourth amendment rights under the McLaughlin/Gerstein rule. See County of

Riverside v. McLaughlin, 500 U.S. 44, 114 L.Ed 2d 47, 111 S. Ct. 1661 (1991); Gerstein v.

Pugh, 420 U.S. 103, 43 L. Ed 2d 54, 95 S. Ct. 854 (1975). Our discussion of the facts

incorporates the testimony from the hearing on the defendant's motion to suppress as well as

testimony from the trial.

                                              FACTS

       On July 31, 1999, eight-year-old Paulette Peake was shot and killed while standing inside

Pat's Food Store on the corner of 79th Street and Sangamon in Chicago.

       Officer Ronald Spraggins of the Chicago police department responded to a call on July

31, 1999, that a child had been shot at Pat's Food Store and arrived at the scene just after 9:30

p.m. Officer Spraggins testified that a crowd had gathered outside of Pat's Food Store and a

woman was yelling out that she had seen three men hanging around Leo High School all

evening. Leo High School is located diagonal across the street from Pat's Food Store. The

woman stated that she heard the shots fired and they came from the area where the men had been

hanging out all night. She gave a general description of the men, calling one of them "Kenny"

and another "Mitch." Officer Spraggins went down the alley near Leo High School, where he

found shell casings. He continued his search down the alley and observed the defendant jumping


                                                 2
over a fence. Spraggins and his partner chased the defendant and arrested him in the alley.

Officer

1-02-1244



Spraggins and his partner transported the defendant to the sixth district station.

          At the sixth district, the defendant was interviewed by Detectives Robert Arteaga and

Sylvia Van Witzenberg between 3 a.m. and 4 a.m. on August 1. The results of a gunshot residue

test taken earlier were inconclusive. The interview lasted 20 to 30 minutes and the detectives

told the defendant he was not being charged and he would be released from the sixth district.

Detective Arteaga testified the defendant agreed to help them with the investigation and

voluntarily went with the detectives to Area 2.

          Also on August 1, 1999, the codefendant, Kevin Johnson, was taken into custody. Kevin

Johnson identified the defendant as the shooter and gave a court-reported confession.

Thereafter, Detective Arteaga went to 7927 South Sangamon to recover the murder weapon.

          At approximately 2 p.m. on August 1, the defendant was placed under arrest after being

identified as the shooter. Detectives Van Witzenberg and Arteaga interviewed him again at Area

2 after informing him that he had been named as the shooter. Later that evening, at

approximately 10 p.m., the defendant was interviewed by Assistant State's Attorney (ASA),

Arunas Buntinas. That interview lasted approximately 45 minutes. ASA Buntinas interviewed

the defendant again for about two hours at 4 a.m. on August 2.

          On August 2, the police interviewed a witness to the shooting, Mary Lewis. On July 31,

Mary Lewis was standing in front of her house at 7812 Sangamon in Chicago. Pat's Food Store


                                                  3
is located at the end of her block and Leo High School is located diagonally across from Pat's

Food Store. Mary Lewis saw the defendant and two other men standing by the corner near Leo

1-02-1244



High School. She recognized all three of the men as she had seen them before. Ms. Lewis spent

most of the evening on her front stoop because she wanted to go to Pat's Foods but was waiting

for the defendant and the others to "clear the corner" so she could walk down the street. At

approximately 9:30 p.m., Ms. Lewis heard gunshots and saw sparks coming from the location

where the defendant had been standing near Leo High School. Ms. Lewis ran into her house, put

on some shoes, and then went to the corner, to Pat's Food Store. When Ms. Lewis arrived at

Pat's Food Store, she was yelling, "Kenny and Mitch did it."

       At approximately 7 p.m. on August 2, Detectives Van Witzenberg and Arteaga showed

the defendant a surveillance tape from Pat's Food Store. The tape showed the inside of the store

at the time of the shooting. This interview lasted approximately 45 minutes. Later on August 2,

at approximately 11:30 p.m., ASA Buntinas interviewed the defendant again for 30 to 45

minutes and continued to interview the defendant periodically throughout the night. At 2 a.m. on

August 3, the detectives and ASA Buntinas again showed defendant the surveillance tape from

Pat's Foods. Between 5 a.m. and 10 a.m. on August 3, ASA Buntinas periodically interviewed

the defendant. Throughout all of this questioning, the defendant denied any involvement in the

shooting.

       At approximately 4 or 5 p.m. on August 3, Detectives Van Witzenberg and Arteaga were

notified of an outstanding warrant for the defendant in Bridgeview. At 10:30 p.m. on August 3,


                                                4
the detectives informed the defendant that he would be going before a judge in Bridgeview the

following morning. The detectives arranged for the defendant to call his mother to let her know

1-02-1244



he was going to Bridgeview. However, there was a problem processing the warrant so the

defendant was never taken to Bridgeview and he remained in the interview room in Area 2.

       On August 4, Detective Clarence Hill transported a second witness, Demetrius Jones, to

Area 2 to view a lineup. On the night of the shooting when the police had arrived at the scene,

Jones told one of the officers that he had seen what happened. A large crowd had gathered and

the officer asked Jones to step aside while he cleared away the people. Jones waited and then

decided to contact the police later as the scene was chaotic. Jones spoke to a police officer the

day after the shooting while police were investigating, but he was reluctant to tell the police what

he had seen because gang members were nearby. Jones told the officer that he had seen some of

what happened and he gave the officer his telephone number. On August 4 at approximately

7:45 p.m., Jones viewed a lineup and identified the defendant as the man he had seen after the

shooting standing behind Leo High School holding a rifle.

       After the lineup, the detectives told the defendant he had been picked out and took him

back to the interview room. They left him there unattended. A few minutes later, Detective Van

Witzenberg looked inside the room and saw the defendant cutting his wrists with a piece of

metal. Detective Van Witzenberg and several others rushed in and stopped the defendant and

tried to apply paper towels to the defendant's wrists. An ambulance arrived and transported the

defendant to the hospital. The defendant was returned to Area 2 about three hours later, at


                                                 5
11 p.m., and put back in the interview room.

       On August 5 at approximately 1:30 a.m., Detectives Van Witzenberg and Arteaga

interviewed the defendant again for about 30 minutes. After the interview, the defendant was

taken to the bathroom. As he returned to the interview room, he saw ASA Torreya Hamilton

sitting at a desk. The defendant stated that he wanted to speak to the assistant State's Attorney.

ASA Hamilton interviewed the defendant twice in the early morning hours of August 5.

Thereafter, at approximately 9:15 a.m. on August 5, the defendant gave his videotaped statement

- the first videotaped statement ever taken in Illinois. The statement was taken 91 hours after the

arrest of the defendant.

       The defendant was taken before a judge for a probable cause hearing the morning of

August 6, more than 115 hours after his arrest.

       The trial court found that the defendant had given his statement voluntarily and denied

his motion to suppress the statement. We acknowledge that the trial judge ruled on the

voluntariness of defendant's statement in light of allegations of police misconduct. We further

acknowledge that testimony from the suppression hearing was elicited within the context of

defendant's argument that his statement was the result of mistreatment by the police. The

testimony is extensive and we find it sufficient for us to review whether the defendant's

statement was voluntary.

                                          DISCUSSION

       We first address the argument in defendant's supplemental brief that the illegal delay in

arraignment rendered his confession, given during the period of delay, inadmissible as a matter

of law. The Illinois Supreme Court recently held that the delay in arraignment of a defendant is


                                                  6
1-02-1244

only one factor to be considered in determining the voluntariness of a confession procured

during the delay. People v. Willis, 215 Ill. 2d 517, 831 N.E.2d 531 (2005).

       Under the fourth amendment of the United States Constitution, a defendant arrested

without a warrant has the right to a probable cause hearing as a prerequisite to an extended

restraint on liberty. Gerstein v. Pugh, 420 U.S. 103, 114, 43 L. Ed 2d 54, 65, 95 S. Ct. 854, 863.

The Supreme Court has held that a judicial determination of probable cause within 48 hours of

arrest generally passes constitutional muster. County of Riverside v. McLaughlin, 500 U.S. 44,

56, 114 L. Ed 2d 49, 63,111 S. Ct. 1661, 1670. When a probable cause determination is not

made within 48 hours of arrest, the defendant no longer has the burden to show unreasonable

delay. The burden shifts to the State to show the existence of an emergency or other

extraordinary circumstance. McLaughlin, 500 U.S. at 57, 114 L. Ed 2d at 63, 111 S. Ct. at 1670.

While there is no separate remedy for violation of the presentment rule, Illinois courts have held

that the delay is a factor to be considered when determining whether the confession was

voluntary. People v. Willis, 215 Ill. 2d 517, 831 N.E.2d 531; People v. House, 141 Ill. 2d 323,

380, 566 N.E.2d 259 (1990); People v. Dees, 85 Ill. 2d 233, 237, 422 N.E. 2d 616 (1981);

People v. Groves, 294 Ill. App. 3d 570, 577, 691 N.E. 2d 86 (1998).

       The test is whether a confession has been freely and voluntarily made without

compulsion or inducement or whether defendant's will was overcome at the time he confessed.

People v. Ballard, 206 Ill. 2d 151, 177 (2002). In determining the voluntariness of a confession,

the totality of the circumstances should be considered, including, but not limited to, the

following: defendant's age, education, background experience, mental capacity, and intelligence;



                                                 7
1-02-1244

defendant's physical condition at the time of questioning; the duration of detention; the duration

of questioning; whether defendant was advised of Miranda rights; and whether defendant was

subjected to physical or mental abuse. Ballard, 206 Ill. 2d at 177.

                             AGE, EDUCATION, EXPERIENCE
                            MENTAL CAPACITY, INTELLIGENCE

       The record reflects that at the time of his arrest the defendant was 23 years old with an

eighth-grade education. The defendant was an experienced felon well acquainted with the

criminal justice system. He had previous convictions for armed robbery, attempted murder,

unlawful use of a weapon by a felon, retail theft, possession of a stolen automobile, and criminal

trespass to a vehicle. At the time of his arrest, he had an attempted murder case pending in

Bridgeview and he was represented by an attorney in that case. The record does not indicate any

problems with defendant's mental capacity or intelligence.

                   PHYSICAL CONDITION AT TIME OF QUESTIONING

       Defendant testified he was threatened and beaten by various police officers during the

repeated questioning which occurred while he was detained. For the first 100 hours of this

detention, he denied involvement in the homicide. The record reflects that after 100 hours in

custody, when defendant made his first incriminating statement, he had returned from Roseland

Hospital, where he had received stitches to his wrist after he cut his wrist with a soda can. Force

had been used by the police in their attempts to stop the bleeding when they first discovered him

injured in the interview room. The trial court, in addressing the use of force, indicated, "The

court finds that perhaps while force was used, it may have been considered somewhat excessive,

defendant was thrashing around on the floor, he was resistant, he wasn't allowing the police to

                                                 8
1-02-1244

help him stop the bleeding from the cut on his wrist, and there wasn't any consistency, it did not

contribute to any statements he subsequently gave. Even Mitchell admits that."

       The record reflects the defendant returned from the hospital on August 4, 1999, around

11 p.m., to interview room 3 at Area 2. Defendant testified that during that time, the wrist which

had just received stitches was handcuffed by Detective Van Witzenberg to the ring in the

interview room and he was in constant pain. Van Witzenberg refused to loosen the handcuff.

Van Witzenberg denies this version of the circumstances surrounding defendant's detention

before he gave his first incrimination statement. However, what is not disputed is that 1 2 hours

passed until Detective Van Witzenberg returned to interview room 3, together with Detective

Arteaga, at 1:30 a.m. on August 5, 1999, and again questioned defendant, at which point he gave

his first incriminating statement. The credibility of Van Witazenberg and Arteaga is critical

because defendant gave his first incriminating statement to them after 100 hours in custody. Van

Witzenberg was the only detective present for the videotaped confession.

       The record reflects inherent inconsistencies in the trial judge's evaluation of the

detectives' credibility. Detective Van Witzenberg is the same detective who, together with

Detective Arteaga, testified that defendant voluntarily helped the police investigate the homicide

and willingly stayed in interview room 3 on August 1, 1999, with the door locked, from 6 a.m.

until 2 p.m. Detectives Van Witzenberg and Arteaga testified they spoke to defendant for 20 to

30 minutes around 4 a.m. on August 1, 1999, and told him he was not going to be charged, but

released. By that time witness Marie Coffey had told the police that the person she had seen

running from the scene of the shooting was not the defendant. Coffey identified codefendant



                                                 9
1-02-1244

Kevin Johnson. According to Van Witzenberg and Arteaga, defendant agreed to help the police;

voluntarily accompanied them from the sixth district to Area 2 around 6 a.m.; and willingly

stayed in interview room 3 for the next eight hours, with the door locked. Van Witzenberg and

Arteaga testified that on August 1, 1999, at 2 p.m., defendant was told he was identified as the

shooter and placed under arrest.

        The trial judge found defendant's initial detention from 9:45 p.m. on July 31, 1999, to 6

a.m. on August 1, 1999, to be lawful; however, the trial judge rejected Van Witzenberg and

Arteaga's version of the circumstances surrounding defendant's eight hours of detention on

August 1, 1999, from 6 a.m. to 2 p.m., finding that detention unlawful. The trial judge, however,

accepted their version of the circumstances surrounding defendant's continued detention from 2

p.m. on August 1, 1999, until his Gerstein hearing five days later on August 6, 1999, finding that

detention lawful.

        Van Witzenberg and Arteaga were present during defendant's repeated questioning and

repeated denials for the first 100 hours of detention. They were also present for the

incriminating statements made by defendant after 100 hours of detention. Their credibility is

critical regarding defendant's physical condition during his lengthy detention. The record

reflects inherent inconsistencies in the trial judge's resolution of the detectives' credibility.

Inconsistent credibility findings preclude deference. As such the trial judge's findings regarding

testimony provided by these witnesses as to defendant's physical condition during repeated

interrogation is not entitled to deference and is against the manifest weight of the evidence. See

People v. Chapman, 194 Ill. 2d. 186, 214 (2000) (where a trial court's ruling on a motion to



                                                   10
1-02-1244

suppress a confession involves factual determinations and credibility assessments, a reviewing

court will not disturb the ruling unless it is manifestly erroneous).

                                     MIRANDA WARNINGS

       The defendant was an experienced criminal well acquainted with his Miranda rights. It

is undisputed that during the repeated interrogation which occurred during the first 100 hours of

detention defendant denied participation in the homicide. Defendant testified he was aware of

his Miranda rights and repeatedly to no avail asked Van Witzenberg if he could call the lawyer

who was representing him on his pending attempted murder case. Van Witzenberg testified that

defendant never asked to call his lawyer. As previously noted, the record reflects inconsistencies

in the trial judge's findings regarding Van Witzenberg's credibility.

                      DURATION OF DETENTION AND QUESTIONING

       As noted earlier, Gerstein requires a defendant arrested without a warrant has the right to

a prompt probable cause hearing. Gerstein, 420 U.S. at 114, 43 L. Ed 2d at 65, 95 S. Ct. at 854.

Illinois has codified the Gerstein rule, however the Illinois statute does not provide a remedy for

its violation. 725 ILCS 5/109-1(a), 109-2(a) (West 1996). The "promptness requirement of

Gerstein" requires a judicial determination of probable cause within 48 hours of arrest. County

of Riverside v. McLaughlin, 500 U.S. 44, 56, 114 L. Ed 2d 49, 63, 111 S. Ct. 1661, 1670.

       In this case, a judicial determination of probable cause was not made within 48 hours of

arrest. The defendant was arrested at 2 p.m. on August 1, 1999, and presented before a judge for

a probable cause determination during the morning hours on August 6, 1999 C more than 110

hours later. He agreed to give a videotaped confession approximately 85 hours after his



                                                 11
1-02-1244

custodial detention began. The 85-hour detention before the defendant made his confession far

exceeds the 48-hour period for a presumably reasonable delay. Thus, the burden falls on the

State to show an emergency or extraordinary circumstance is to blame. McLaughlin, 500 U.S. at

57, 111 S. Ct. at 1670.

       Here, we find no indication in the record the delay was the result of an emergency or

extraordinary circumstance. It is undisputed that defendant was questioned repeatedly by police

and prosecutors during the first 108 hours of the 5 2 days he was detained before he was

brought to court for a Gerstein hearing. The testimony of various State witnesses, including

police and prosecutors, demonstrates the fact that repeated questioning of defendant occurred:

(1) at the sixth district, around midnight on July 31, 1999, defendant was interviewed for 15 to

20 minutes by Detectives Van Witzenberg and Arteaga; (2) at 4 a.m. on August 1, 1999, the

detectives had a 20- to 30- minute conversation with defendant at the sixth District; (3) at Area 2

on August 1, 1999, the detectives interviewed defendant for approximately 20 minutes after 2

p.m., when defendant was informed he was under arrest; (4) at Area 2 on August 1, 1999, shortly

before midnight, ASA Buntinas together with Van Witzenberg interviewed defendant for 30 to

45 minutes; (5) at Area 2 on August 2, 1999, at 4 a.m., ASA Buntinas together with Van

Witzenberg interviewed defendant for 30 to 45 minutes; (6) at Area 2 on August 2, 1999, around

7 p.m., Van Witzenberg and Arteaga interviewed defendant for 30 to 45 minutes and viewed the

video from the store three or four times; (7) at Area 2 on August 2, 1999, around 11:30 p.m.,

ASA Buntinas, with Van Witzenberg and Arteaga, interviewed defendant for about two hours;

(8) ASA Buntinas continued to interview defendant into the early morning hours of August 3,



                                                12
1-02-1244

1999, viewing the store video tape with defendant around 2 a.m. in the presence of Van

Witzenberg and Arteaga; and (9) ASA Buntinas alone continued to interview defendant during a

five-hour span of time on August 3, 1999, from 5 a.m. until 10 a.m. with occasional breaks in the

interview. During these various interviews defendant continued to deny his involvement in the

shooting.

       On August 3, 1999, Arteaga told defendant that he had a warrant and defendant would be

transported to Bridgeview on August 4, 1999. Defendant was allowed to call his mother around

10:30 p.m. on August 3. The fact defendant did not communicate with a family member until he

was in custody for approximately 72 hours is a factor to be considered in determining the

admissibility of defendant's confession. People v. Hadnot, 163 Ill. App. 3d 215 (1987).

       By 9:30 a.m. on August 4, 1999, defendant had been in custody for 84 hours. Defendant

was not transported to Bridgeview on August 4 because the warrant had not been lodged through

the "LEADS" system; however, that fact does not explain why defendant was not taken to court

for a Gerstein hearing. Defendant could have had his Gerstein hearing and at some later point

could have been transported to Bridgeview to clear up the warrant. ASA Buntinas testified that

as of August 3, 1999, defendant was not charged with anything other than the warrant.

       Moreover, the warrant was generated by the instant case. The warrant was for violation

of bail bond in that defendant, while on bond, committed the murder in the instant case. Not

only was defendant not charged with the murder in the instant case when the warrant was issued,

but defendant had not been identified in the lineup, nor had he made any incriminating

statements before the warrant issued on August 3, 1999. The documents accompanying the



                                               13
1-02-1244

warrant included codefendant Kevin Johnson's statement implicating defendant.

       The trial judge addressed the problems with the warrant and found the detectives did not

act in bad faith in attempting to transport the defendant to Bridgeview. Significantly however,

the trial judge failed to address the lack of a bona fide emergency or extraordinary circumstance

to explain the Gerstein delay. We do not find the attempt to transport defendant to Bridgeview

to be an extraordinary circumstance. First, the detectives testified that they learned of the

warrant on August 3 at 4 p.m. --- 50 hours after the detention began. Second, on August 4 the

defendant's attorney was waiting for him at Bridgeview because the police told him they were

transferring defendant there, yet the police failed to do so. The defendant was never even taken

to Bridgeview so there was no reason to delay a probable cause hearing.

       During the time defendant was in custody, the police and prosecution repeatedly

interrogated defendant in an attempt to elicit a confession, while defendant continued to deny

involvement in the homicide. The defendant was told at the time of his arrest that he had been

identified as the shooter. In fact, within 48 hours of the arrest, the police had arrested a

codefendant and obtained a written statement from him implicating the defendant, recovered the

murder weapon, and taken a witness statement from Mary Lewis. The detectives showed the

defendant the surveillance video from Pat's Foods Store which showed the victim being shot

inside the store. Over the next two days, the defendant was shown this surveillance video several

times. The defendant only left the interview room to use the bathroom, he used the telephone

once, and he did not speak with an attorney. The only event occurring during the delay before

presentment was when the defendant was taken to the hospital, which occurred after 8 p.m. on



                                                 14
1-02-1244

August 4, 1999--more than 78 hours after his arrest. The detention already was illegal under

McLaughlin when defendant was transported to the hospital.

       The record reflects no bona fide emergency or other extraordinary circumstance to

preclude the delay from being considered as a factor that weighs in favor of excluding

defendant's confession. The finding by the trial court that the delay was not unreasonable was

against the manifest weight of the evidence.

                 PHYSICAL OR MENTAL ABUSE OR LATENT COERCION

Defendant testified he was repeatedly threatened beaten and told he would be held indefinitely if

he did not confess. Every witness produced by the State denied these allegations. Disregarding

defendant's testimony that he was told he could be held indefinitely, and disregarding his

testimony that he was physically and mentally abused by various officers, the length and

circumstances surrounding the detention, including defendant's persistent denial, are factors to be

considered regarding the admissibility of his confession. Defendant received stitches on August

4, 1999, and by 11 p.m. he was returned to interview room 3 at Area 2. By this time he had been

in custody 98 hours. After cutting his wrist and returning from the hospital where he received

stitches, the defendant was not taken to the lockup for transportation to court the next morning

but instead returned to interview room 3 at 11 p.m. for further questioning. The defendant sat in

the interview room for 1 2 hours until the interrogation resumed at 12:30 a.m. on August 5,

1999. At this point, the defendant had been in custody for 100 hours and he made his first

incriminating statement. Prolonged detention between arrest and confession " 'may serve to

amplify the coercion latent in a custodial setting, particularly when there are other indicia of



                                                 15
1-02-1244

coercion.' " People v. Ollie, 333 Ill. App. 3d 971, 985 (2002), quoting People v. Lekas, 155 Ill.

App. 3d 391, 414(1987).

       After Van Witzenberg completed her questioning, ASA Hamilton had a short 5-minute

discussion with defendant followed by a 45-minute interview with Van Witzenberg present.

During the early morning hours of August 5, 1999, ASA Hamilton spoke to defendant at various

times before the 9 a.m. videotaped confession was given by defendant. The videotaped

confession was taken eight hours after defendant's first incriminating statement to Van

Witzenberg at 9 a.m. on August 5, 1999. At that point, the defendant had been in custody 108

hours. During the first 100 hours that defendant had been in custody, it is undisputed that he had

been questioned repeatedly and he repeatedly had denied his involvement in the shooting. He

had also been treated at the hospital for self-inflicted wounds and then returned to interview

room 3, where, 1 2 hours later, interrogation resumed.

       Repeated interrogation and persistent denial are factors to be considered in determining

the admissibility of defendant's confession. People v. Travis, 170 Ill. App. 3d 873 (1988). In

Travis, the defendant was held in custody for four days and claimed he was repeatedly

interrogated, rendering his confession involuntary. The court rejected this argument because the

defendant began making incriminating statements the moment he entered the station. Travis,

170 Ill. App. 3d at 886. However, the court noted as follows: "If defendant had not spoken until

the last day, his position might have more merit. However, defendant began speaking promptly,

and in each subsequent interrogation, after waiving his rights, gave more incriminating

information." Travis, 170 Ill. App. 3d at 886. The record reflects the opposite is true in the



                                                 16
1-02-1244

instant case, where the defendant persisted in his denials, providing no incriminating information

for a period of 100 hours under repeated interrogation.

                                            CONCLUSION

        The hearing regarding the voluntariness of defendant's confession took place over a

period of 9 months and generated over 900 pages of testimony from 18 witnesses. The trial

together with the hearing generated 12 volumes of transcripts and numerous exhibits, including

defendant's videotaped confession. A review of this record reflects the trial judge was

manifestly erroneous in denying suppression of defendant's confession based on the totality of

the circumstances, including, but not limited to, the following: (1) the length of the delay in

taking defendant to court for a Gerstein probable cause hearing; (2) the failure of the State to

demonstrate any bona fide emergency or other extraordinary circumstance for the delay; (3) the

nature, extent, and duration of repeated questioning by police and prosecution; (4) defendant's

physical condition at the time of questioning; (5) defendant's denial, which persisted for 100

hours; (6) the trial court's inconsistent credibility findings; and (7) the trial court's findings of

fact, which were contradicted by the record. The failure to suppress defendant's confession was

reversible error. Accordingly, we reverse his conviction and remand for a new trial. After

thoroughly reviewing the evidence, we are convinced that it was sufficient to support a finding

of guilty beyond a reasonable doubt. Under these circumstances, a retrial of defendant would

not violate double jeopardy principles. People v. Stafford, 325 Ill. App. 3d 1069, 1075, 759

N.E.2d 115, 120 (2001).

        Reversed and Remanded for a new trial.



                                                   17
1-02-1244

      O'MARA FROSSARD and FITZGERALD SMITH, JJ., concur.




                                     18